Name: Commission Implementing Regulation (EU) 2018/604 of 18 April 2018 amending Implementing Regulation (EU) 2015/2447 as regards the procedural rules to facilitate the establishment in the Union of the preferential origin of goods, and repealing Regulations (EEC) No 3510/80 and (EC) No 209/2005
 Type: Implementing Regulation
 Subject Matter: information and information processing;  tariff policy;  trade;  trade policy;  international trade
 Date Published: nan

 20.4.2018 EN Official Journal of the European Union L 101/22 COMMISSION IMPLEMENTING REGULATION (EU) 2018/604 of 18 April 2018 amending Implementing Regulation (EU) 2015/2447 as regards the procedural rules to facilitate the establishment in the Union of the preferential origin of goods, and repealing Regulations (EEC) No 3510/80 and (EC) No 209/2005 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 66(a) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/2447 (2) lays down, inter alia, the procedural rules, referred to in Article 64(1) of Regulation (EU) No 952/2013 (the Code), to facilitate the establishment in the Union of the preferential origin of goods. (2) The last sentence of Article 68(1) of Implementing Regulation (EU) 2015/2447 currently refers to an application mutatis mutandis of Subsections 2 to 9 of Section 2 of that Regulation, which relate to rules of origin for the Generalised System of Preferences (GSP) scheme of the Union. However, only some provisions of those subsections are relevant in the context of the registration of exporters outside the framework of the GSP scheme of the Union. It is therefore necessary to specify those provisions. Since the obligation for the Commission to provide a third country with which the Union has a preferential arrangement with the addresses of the customs authorities responsible for the verification of a document on origin completed by a registered exporter results in any event from the provisions of the arrangement concerned and, therefore, it should no longer be laid down in Implementing Regulation (EU) 2015/2447. The transitional provision laid down in Implementing Regulation (EU) 2015/2447 provisionally allowing an exporter who has not been registered but is an approved exporter in the Union to complete a document on origin has become obsolete and should be abolished. For reasons of simplification and consistency amongst preferential arrangements, small consignments not imported by way of trade should be exempted from the presentation of a document on origin where such exemption is allowed but not directly established in the preferential arrangement. Considering that there are other ways to identify the exporter and that the signature does not contribute in the Union to the legal status of a document on origin, exporters should not be required to sign such document where this is allowed but not directly established by the preferential arrangement. (3) The rules laid down in Article 69 of Implementing Regulation (EU) 2015/2447 regarding the replacement of proofs of preferential origin issued or made out outside the framework of the GSP scheme of the Union should apply more broadly to documents on origin. Additionally, the form in which a replacement document on origin can be issued or made out should be clarified. (4) Rules should be laid down with the purpose to facilitate the establishment in the Union of the preferential origin of processed products obtained from goods having preferential originating status. Since those rules aim at preventing the economic operators concerned from the adverse and unintended consequences of the merger in the Code of the processing under customs control procedure with the inward processing procedure, they should apply retroactively from the date of application of the Code. (5) Article 80(2) of Implementing Regulation (EU) 2015/2447 should include a reference to a new Annex 22-06A containing the application form to be used by exporters of Member States to register in the REX system, Annex 22-06 being thus reserved to the registration of exporters in GSP beneficiary countries. Consequently, that new Annex 22-06A needs to be inserted in Implementing Regulation (EU) 2015/2447, while Annex 22-06 to that Regulation should be amended accordingly. Articles 82, 83 and 86 of Implementing Regulation (EU) 2015/2447 should also be amended as a consequence of the introduction of the new Annex 22-06A. Considering that there are other ways to identify the exporter and that the signature does not contribute in the Union to the legal status of the document, exporters should not be required to sign the statement on origin referred to in Article 92 of Implementing Regulation (EU) 2015/2447. Paragraphs 1, 2 and 3 of that Article should apply mutatis mutandis to statements on origin made out by exporters in the Union not only for the purpose of bilateral cumulation as referred to in Article 53 of Commission Delegated Regulation (EU) 2015/2446 (3), but also to declare the origin of goods exported to a beneficiary country of the GSP schemes of Norway, Switzerland or Turkey for the purpose of cumulation with materials originating in the Union. Article 92 of Implementing Regulation (EU) 2015/2447 should therefore be amended accordingly. (6) Annex 22-07 to Implementing Regulation (EU) 2015/2447 should be amended in order to specify the symbol to be indicated by the exporter when the statement on origin relates to products originating in Ceuta and Melilla. It should also be amended to reflect that when the statement on origin relates to products originating in the Union, the exporter must indicate the origin by means of the symbol EU. (7) Commission Regulation (EEC) No 3510/80 (4) has become obsolete, given that the provisions which were provided for in that Regulation have been replaced by provisions now laid down in Delegated Regulation (EU) 2015/2446 and Implementing Regulation (EU) 2015/2447. Therefore, it should be repealed for the sake of legal certainty and transparency. (8) Commission Regulation (EC) No 209/2005 (5) grants derogations from the obligation laid down in Council Regulation (EC) No 1541/98 (6) to present the proof of origin for textile products falling within Section XI of the Combined Nomenclature. Regulation (EC) No 1541/98 has been repealed by Regulation (EU) No 955/2011 of the European Parliament and of the Council (7). Therefore, Regulation (EC) No 209/2005 has become obsolete and should be repealed for the sake of legal certainty and transparency. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2015/2447 is amended as follows: (1) Article 68 is amended as follows: (a) the last sentence of paragraph 1 is replaced by the following: Articles 80, 82, 83, 84, 86, 87, 89 and 91 of this Regulation shall apply mutatis mutandis. (b) in the first sentence of paragraph 2, the words Articles 10 and 15 are replaced by the words Articles 10(1) and 15. (c) paragraphs 3 and 5 are deleted. (d) The following new paragraphs 6 and 7 are inserted: 6. Where a preferential arrangement allows the Union to exempt originating products from the requirement to provide a document on origin, that exemption shall apply under the conditions laid down in Article 103, insofar as those conditions are not provided for in the preferential arrangement concerned. 7. Where a preferential arrangement allows the Union to waive the requirement for a document on origin to be signed by the exporter, no such signature shall be required. (2) Article 69 is replaced by the following: Article 69 Replacement of documents on origin issued or made out outside the framework of the GSP scheme of the Union (Article 64(1) of the Code) 1. Where originating products covered by a document on origin issued or made out previously for the purposes of a preferential tariff measure as referred to in Article 56(2)(d) or (e) of the Code other than the GSP scheme of the Union have not yet been released for free circulation and are placed under the control of a customs office in the Union, the initial document on origin may be replaced by one or more replacement documents on origin for the purposes of sending all or some of those products elsewhere within the Union. 2. The replacement document on origin referred to in paragraph 1 may be issued for, or made out by, any of the following, in the same form as the initial document on origin or in the form of a replacement statement on origin, drawn up mutatis mutandis in accordance with Article 101 and Annex 22-20: (a) an exporter approved or registered in the Union and re-consigning the goods; (b) a re-consignor of the goods in the Union where the total value of originating products in the initial consignment to be split does not exceed the applicable value threshold; (c) a re-consignor of the goods in the Union where the total value of originating products in the initial consignment to be split exceeds the applicable value threshold, and the re-consignor attaches a copy of the initial document on origin to the replacement document on origin. Where the replacement of the initial document on origin is not possible in accordance with the first subparagraph, the replacement document on origin referred to in paragraph 1 may be issued in the form of a movement certificate EUR.1 by the customs office under whose control the goods are placed. 3. Where the replacement document on origin is a movement certificate EUR.1, the endorsement made by the customs office issuing the replacement movement certificate EUR.1 shall be placed in box 11 of the certificate. The particulars in box 4 of the certificate concerning the country of origin shall be identical to those particulars in the initial document on origin. Box 12 shall be signed by the re-consignor. A re-consignor who signs box 12 in good faith shall not be responsible for the accuracy of the particulars entered on the initial document on origin. The customs office which is requested to issue the replacement movement certificate EUR.1 shall note on the initial document on origin or on an attachment thereto the weights, numbers, nature of the products forwarded and their country of destination, and indicate thereon the serial numbers of the corresponding replacement certificate or certificates. It shall keep the initial document on origin for at least 3 years. (3) The following Article 69a is inserted: Article 69a Preferential origin of processed products obtained from goods having preferential originating status (Article 64(1) of the Code) 1. Where non-Union goods having preferential originating status in the framework of a preferential arrangement between the Union and third countries, are placed under the inward processing procedure, processed products obtained therefrom shall, when released for free circulation, be deemed to have the same preferential originating status as those goods. 2. Paragraph 1 shall not apply in any of the following cases: (a) the processing operation also involves non-Union goods other than those referred to in paragraph 1, including goods having preferential originating status under a different preferential arrangement; (b) the processed products are obtained from equivalent goods referred to in Article 223 of the Code; (c) the customs authorities have authorised temporary re-export of the goods for further processing in accordance with Article 258 of the Code. 3. Where paragraph 1 applies, a document on origin issued or made out for the goods placed under the inward processing procedure shall be deemed to be a document on origin issued or made out for the processed products.; (4) Paragraph 2 of Article 80 is replaced by the following: 2. The competent authorities of beneficiary countries shall upon receipt of the complete application form referred to in Annex 22-06 assign without delay the number of registered exporter to the exporter and enter into the REX system the number of registered exporter, the registration data and the date from which the registration is valid in accordance with Article 86(4). The customs authorities of Member States shall upon receipt of the complete application form referred to in Annex 22-06A assign without delay the number of registered exporter to the exporter or, where appropriate, the re-consignor of goods and enter into the REX system the number of registered exporter, the registration data and the date from which the registration is valid in accordance with Article 86(4). The competent authorities of a beneficiary country or the customs authorities of a Member State shall inform the exporter or, where appropriate, the re-consignor of goods of the number of registered exporter assigned to that exporter or re-consignor of goods and of the date from which the registration is valid.; (5) Article 82 is amended as follows: (a) paragraph 7 is replaced by the following: 7. The Commission shall make the following data available to the public on condition that consent has been given by the exporter by signing box 6 of the form set out in Annex 22-06 or Annex 22-06A, as applicable: (a) name of the registered exporter as specified in box 1 of the form set out in Annex 22-06 or Annex 22-06A, as appropriate; (b) address of the place where the registered exporter is established as specified in box 1 of the form set out in Annex 22-06 or Annex 22-06A, as appropriate; (c) contact details as specified in box 1 and box 2 of the form set out in Annex 22-06 or Annex 22-06A, as appropriate; (d) indicative description of the goods which qualify for preferential treatment, including indicative list of Harmonised System headings or chapters, as specified in box 4 of the form set out in Annex 22-06 or Annex 22-06A, as appropriate; (e) EORI number of the registered exporter as specified in box 1 of the form set out in Annex 22-06A, or the trader identification number (TIN) of the registered exporter as specified in box 1 of the form set out in Annex 22-06; (f) whether the registered exporter is a trader or a producer as specified in box 3 of the form set out in Annex 22-06 or Annex 22-06A, as appropriate. The refusal to sign box 6 shall not constitute a ground for refusing to register the exporter. (b) in paragraph 8, the following point (b) is inserted after point (a) and current points (b) to (e) are renumbered accordingly: (b) the date of registration of the registered exporter; (6) Article 83 is amended as follows: (a) in paragraph 2, the words or in Annex 22-06A, as appropriate are added after the words Annex 22-06; (b) in paragraph 4, the words or in Annex 22-06A, as appropriate are added after the words Annex 22-06; (7) In Article 86(2), the words Annex 22-06 are replaced by the words Annex 22-06A; (8) Article 92 is amended as follows: (a) in paragraph 3, the following subparagraph is added: The exporter shall not be required to sign the statement on origin.; (b) paragraph 4 is replaced by the following: 4. Paragraphs 1, 2 and 3 shall apply mutatis mutandis to the following: (a) statements on origin made out in the Union for the purpose of bilateral cumulation as referred to in Article 53 of Delegated Regulation (EU) 2015/2446; (b) statements on origin of goods exported to a beneficiary country of the GSP schemes of Norway, Switzerland or Turkey for the purpose of cumulation with materials originating in the Union.; (9) Annex 22-06 is replaced by the text set out in Annex I to this Regulation; (10) After Annex 22-06, a new Annex 22-06A is inserted as set out in Annex II to this Regulation; (11) In Annex 22-07, footnote 5 is replaced by the following: (5) Country of origin of products to be indicated. When the statement on origin relates to products originating in the Union, the exporter must indicate the origin by means of the symbol EU . When the statement on origin relates, in whole or in part, to products originating in Ceuta and Melilla as referred to in Article 112 of Implementing Regulation (EU) 2015/2447, the exporter must indicate the origin by means of the symbol CM .. Article 2 Regulation (EEC) No 3510/80 is repealed. Article 3 Regulation (EC) No 209/2005 is repealed. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Point 3 of Article 1 shall apply from 1 May 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (3) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (4) Commission Regulation (EEC) No 3510/80 of 23 December 1980 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries (OJ L 368, 31.12.1980, p. 1). (5) Commission Regulation (EC) No 209/2005 of 7 February 2005 establishing the list of textile products for which no proof of origin is required on release for free circulation in the Community (OJ L 34, 8.2.2005, p. 6.) (6) Council Regulation (EC) No 1541/98 of 13 July 1998 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community, and on the conditions for the acceptance of such proof (OJ L 202, 18.7.1998, p. 11). (7) Regulation (EU) No 955/2011 of the European Parliament and of the Council of 14 September 2011 repealing Council Regulation (EC) No 1541/98 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community and on the conditions for the acceptance of such proof, and amending Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries (OJ L 259, 4.10.2011, p. 5). ANNEX I ANNEX 22-06 APPLICATION TO BECOME A REGISTERED EXPORTER for the purpose of schemes of generalised tariff preferences of the European Union, Norway, Switzerland and Turkey (1) 1. Exporter's name, full address and country, contact details, TIN. 2. Additional contact details including telephone and fax number as well as email address where available (optional). 3. Specify whether the main activity is producing or trading. 4. Indicative description of goods which qualify for preferential treatment, including indicative list of Harmonised System headings (or chapters where goods traded fall within more than twenty Harmonised System headings). 5. Undertakings to be given by an exporter The undersigned hereby:  declares that the above details are correct;  certifies that no previous registration has been revoked; conversely, certifies that the situation which led to any such revocation has been remedied;  undertakes to make out statements on origin only for goods which qualify for preferential treatment and comply with the origin rules specified for those goods in the Generalised System of Preferences;  undertakes to maintain appropriate commercial accounting records for production/supply of goods qualifying for preferential treatment and to keep them for at least three years from the end of the calendar year in which the statement on origin was made out;  undertakes to immediately notify the competent authority of changes as they arise to his registration data since acquiring the number of registered exporter;  undertakes to cooperate with the competent authority;  undertakes to accept any checks on the accuracy of his statements on origin, including verification of accounting records and visits to his premises by the European Commission or Member States' authorities, as well as the authorities of Norway, Switzerland and Turkey;  undertakes to request the revocation of his registration in the system, should he no longer meet the conditions for exporting any goods under the scheme;  undertakes to request the revocation of his registration in the system, should he no longer intend to export such goods under the scheme. ¦ Place, date, signature of authorised signatory, name and job title (2) 6. Prior specific and informed consent of exporter to the publication of his data on the public website The undersigned is hereby informed that the information supplied in this declaration may be disclosed to the public via the public website. The undersigned accepts the publication of this information via the public website. The undersigned may withdraw his consent to the publication of this information via the public website by sending a request to the competent authorities responsible for the registration. ¦ Place, date, signature of authorised signatory, name and job title (2) 7. Box for official use by competent authority The applicant is registered under the following number: Registration Number: ¦ Date of registration ¦ Date from which the registration is valid ¦ Signature and stamp (2) ¦ Information notice concerning the protection and processing of personal data incorporated in the system 1. Where the European Commission processes personal data contained in this application to become a registered exporter, Regulation (EC) No 45/2001 of the European Parliament and of the Council on the protection of individuals with regard to the processing of personal data by the Union institutions and bodies and on the free movement of such data applies. Where the competent authorities of a beneficiary country or a third country implementing Directive 95/46/EC of the European Parliament and of the Council on the protection of individuals with regard to the processing of personal data and on the free movement of such data process personal data contained in this application to become a registered exporter, the relevant national provisions implementing that Directive apply. 2. Personal data in respect of the application to become a registered exporter are processed for the purpose of Union GSP rules of origin as defined in the relevant Union legislation. The said legislation providing for Union GSP rules of origin constitutes the legal basis for processing personal data in respect of the application to become a registered exporter. 3. The competent authority in a country where the application has been submitted is the controller with respect to processing of the data in the REX system. The list of competent authorities is published on the website of the Commission. 4. Access to all data of this application is granted through a user ID/password to users in the Commission, the competent authorities of beneficiary countries and the customs authorities in the Member States, Norway, Switzerland and Turkey. 5. The data of a revoked registration shall be kept by the competent authorities of the beneficiary country in the REX system for ten calendar years. This period shall run from the end of the year in which the revocation of a registration has taken place. 6. The data subject has a right of access to the data relating to him that will be processed through the REX system and, where appropriate, the right to rectify, erase or block data in accordance with Regulation (EC) No 45/2001 or the national laws implementing Directive 95/46/EC. Any requests for right of access, rectification, erasure or blocking shall be submitted to and processed by the competent authorities of beneficiary countries responsible for the registration, as appropriate. Where the registered exporter has submitted a request for the exercise of that right to the Commission, the Commission shall forward such requests to the competent authorities of the beneficiary country concerned. If the registered exporter failed to obtain his rights from the controller of data, the registered exporter shall submit such request to the Commission acting as controller. The Commission shall have the right to rectify, erase or block the data. 7. Complaints can be addressed to the relevant national data protection authority. The contact details of the national data protection authorities are available on the website of the European Commission, Directorate-General for Justice: (http://ec.europa.eu/justice/data-protection/bodies/authorities/eu/index_en.htm#h2-1). Where the complaint concerns processing of data by the European Commission, it should be addressed to the European Data Protection Supervisor (EDPS) (http://www.edps.europa.eu/EDPSWEB/). (1) The present application form is common to the GSP schemes of four entities: the Union (EU), Norway, Switzerland and Turkey (the entities). Please note, however, that the respective GSP schemes of these entities may differ in terms of country and product coverage. Consequently, a given registration will only be effective for the purpose of exports under the GSP scheme(s) that consider(s) your country as a beneficiary country. (2) When applications to become a registered exporter or other exchanges of information between registered exporters and competent authorities in beneficiary countries or customs authorities in Member States are made using electronic data-processing techniques, the signature and stamp referred to in boxes 5, 6 and 7 shall be replaced by an electronic authentication. ANNEX II ANNEX 22-06A APPLICATION TO BECOME A REGISTERED EXPORTER for the purpose of the registration of exporters of the Member States 1. Exporter's name, full address and country, contact details, EORI number. 2. Additional contact details including telephone and fax number as well as email address where available (optional). 3. Specify whether the main activity is producing or trading. 4. Indicative description of goods which qualify for preferential treatment, including indicative list of Harmonised System headings (or chapters where goods traded fall within more than twenty Harmonised System headings). 5. Undertakings to be given by an exporter The undersigned hereby:  declares that the above details are correct;  certifies that no previous registration has been revoked; conversely, certifies that the situation which led to any such revocation has been remedied;  undertakes to make out statements on origin and other documents on origin only for goods which qualify for preferential treatment and comply with the origin rules specified for those goods in the preferential arrangement concerned;  undertakes to maintain appropriate commercial accounting records for production/supply of goods qualifying for preferential treatment and to keep them for as long as required by the preferential arrangement concerned, and at least three years from the end of the calendar year in which the statement on origin or the other document on origin was made out;  undertakes to immediately notify the customs authorities of changes as they arise to his registration data since acquiring the number of registered exporter;  undertakes to cooperate with the customs authorities;  undertakes to accept any checks on the accuracy of his statements on origin or other documents on origin, including verification of accounting records and visits to his premises by the European Commission or Member States' authorities;  undertakes to request the revocation of his registration in the system, should he no longer meet the conditions for applying the Registered Exporter system;  undertakes to request the revocation of his registration in the system, should he no longer intend to use the Registered Exporter system. ¦ Place, date, signature of authorised signatory, name and job title (1) 6. Prior specific and informed consent of exporter to the publication of his data on the public website The undersigned is hereby informed that the information supplied in this declaration may be disclosed to the public via the public website. The undersigned accepts the publication of this information via the public website. The undersigned may withdraw his consent to the publication of this information via the public website by sending a request to the competent authorities responsible for the registration. ¦ Place, date, signature of authorised signatory, name and job title (1) 7. Box for official use by customs authorities The applicant is registered under the following number: Registration Number: ¦ Date of registration ¦ Date from which the registration is valid ¦ Signature and stamp (1) ¦ Information notice concerning the protection and processing of personal data incorporated in the system 1. Where the European Commission processes personal data contained in this application to become a registered exporter, Regulation (EC) No 45/2001 of the European Parliament and of the Council on the protection of individuals with regard to the processing of personal data by the Union institutions and bodies and on the free movement of such data will apply. 2. Personal data in respect of the application to become a registered exporter are processed for the purposes of the rules of origin of the relevant preferential trade arrangements of the Union. The rules of origin laid down in Commission Implementing Regulation (EU) 2015/2447 constitute the legal bases for processing personal data in respect of the application to become a registered exporter. 3. The customs authorities in a country where the application has been submitted is the controller with respect to processing of the data in the REX system. The list of customs departments is published on the website of the Commission. 4. Access to all data of this application is granted through a user ID/password to users in the Commission, and the customs authorities in the Member States, Norway, Switzerland and Turkey. 5. The data of a revoked registration shall be kept by the customs authorities of Member States in the REX system for ten calendar years. This period shall run from the end of the year in which the revocation of a registration has taken place. 6. The data subject has a right of access to the data relating to him that will be processed through the REX system and, where appropriate, the right to rectify, erase or block data in accordance with Regulation (EC) No 45/2001 or the national laws implementing Directive 95/46/EC of the European Parliament and of the Council on the protection of individuals with regard to the processing of personal data and on the free movement of such data. Any requests for right of access, rectification, erasure or blocking shall be submitted to and processed by the customs authorities of Member States responsible for the registration, as appropriate. Where the registered exporter has submitted a request for the exercise of that right to the Commission, the Commission shall forward such requests to the customs authorities of Member States concerned, respectively. If the registered exporter failed to obtain his rights from the controller of data, the registered exporter shall submit such request to the Commission acting as controller. The Commission shall have the right to rectify, erase or block the data. 7. Complaints can be addressed to the relevant national data protection authority. The contact details of the national data protection authorities are available on the website of the European Commission, Directorate-General for Justice: (http://ec.europa.eu/justice/data-protection/bodies/authorities/eu/index_en.htm#h2-1). Where the complaint concerns processing of data by the European Commission, it should be addressed to the European Data Protection Supervisor (EDPS) (http://www.edps.europa.eu/EDPSWEB/). (1) When applications to become a registered exporter or other exchanges of information between registered exporters and competent authorities in beneficiary countries or customs authorities in Member States are made using electronic data-processing techniques, the signature and stamp referred to in boxes 5, 6 and 7 shall be replaced by an electronic authentication.